DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on July 21, 2022. Claims 1, 7-8, 15, and 18 are amended; and claims 1-20 are pending and examined below.


Claim Objections
The objection of claim 18 is withdrawn pursuant to Applicant amendment.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 7-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (U.S. 2013/0290858) in view of Naiga et al. (U.S. 2017/0094057).
	With regard to claim 1, Beveridge teaches a system [abstract], comprising: 
     at least one computing device ([abstract] User interface virtualization describes a technique for providing a user with access to one computing device from another computing device) comprising at least one processor ([0064] microprocessor system; [claim 17] a processor) and at least one memory ([0065] read-only memory, random-access memory; [claim 17] system memory); and 
     machine-readable instructions stored in the at least one memory ([0065] Examples of a computer readable medium include a hard drive, network attached storage (NAS), read-only memory, random-access memory (e.g., a flash memory device), a CD (Compact Discs) CD-ROM, a CD-R, or a CD-RW, a DVD (Digital Versatile Disc), a magnetic tape, and other optical and non-optical data storage devices), wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
 	intercept, by a launch agent a request for an application that is requested from a client device ([0026] UIV agent 204 is configured to intercept rendering of UI elements in order to govern actual display of application menus and other objects, to determine state of an application and its application objects, and to perform simulated user actions on the UI elements);
 	identify an application launch policy for the application ([0015] application launches from the remote desktop running at the server to the client; [0037] UIV client 202 may generate native GUI elements (e.g., application launch-pad widgets) configured to display commonly-used applications at the top or other prominent location of the GUI element); 
 	identify at least one device parameter of the client device ([0051] UIV agent 204 translates received UI input events into events or parameters for interface interaction API 208…), the at least one device parameter being specified by the application launch policy ([0051] events or parameters for interface interaction API 208 (e.g., according to UIV profile 144) to indicate application state or property values of one or more UI elements have been changed.  By way of example, UIV agent 204 may use interface interaction API 208 to indicate, for a given UI element, element activation, element selection, spatial navigation, logical navigation, alerts, focus changes, and other property value changes); 
 	map, by the launch agent at the launch time ([abstract] An agent running on the remote desktop may use an interface interaction API or software framework to programmatically manipulate the user interface of the remote desktop; [0023] a corresponding UIV agent 204 running on VM 157 via a message bus 222 to translate between the "point-and-click" style user interface of the user desktop on VM 157), the at least one device parameter to an application access type of a plurality of application access types according to the application launch policy ([0044] The request for UI metadata may be mapped to a call to a desktop-side hook of VDI host agent 200 according to UIV profile 144 retrieved at step 411.  For example, a UIV profile 144 associated with the launched application 210 may specify a particular name of the menu bar as assigned in the application's code by a developer such that UI metadata describing the application's menu bar may be retrieved by querying interface interaction API 208 for that particular name; [0051] UIV profile 144 associated with the application may be used to map a UIV input event to one or more desktop-side hooks), wherein the plurality of application access refer to different ways to deliver the application ([0018] Domain controller 135 and connection broker 137 may run on separate servers or in separate virtual machines running on the same server or different servers; [0067] structures and functionality presented as separate components in exemplary configurations may be implemented as a combined structure or component.  Similarly, structures and functionality presented as a single component may be implemented as separate components); and 
 	launch ([0039] FIG. 4 illustrates a flow diagram for generating and updating a GUI for an application that has been launched in a remote desktop and is to be displayed at a VDI client) and access the application using the application access type that is identified by the launch agent at launch time ([0049] At step 405, VDI client 110 detects an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements.  In response to detecting an input, VDI client 110 processes the input at step 406.  In the example of a hierarchical menu structure, the input may be of a type that causes menu items of a lower level to be displayed or may be a final selection; [0056] The native drawing aid GUI element may receive an indication that the user has finalized shape size and placement, and generates a UI input event specifying a type, position, and size of the inserted shape). However, Beveridge does not specifically teach:
- 	that facilitates just-in-time application delivery decisions at launch time
Naiga teaches a method to enable a user to obtain services from multiple organizations in a seamless, automated and efficient manner [abstract]. Naiga also teaches a system which facilitates just-in-time application delivery decisions at launch time ([0005] Fig. 3 is a flowchart of an example process for providing instant and cohesive accesses to diverse web services; [0012] the user device may inform the IVR system that the user would like to download and install the mobile application, and the IVR system may respond by informing an instant access server about the request from the user device (at 1.3); [0014] In some implementations, the instant access server may inform the user that another mobile application may enable the user to automatically have the prescription be submitted and filled by a particular pharmaceutical company. Additionally, the instant access server may provide a prompt to the user for automatically downloading and installing the mobile application; [0017] the instant access server may cause the user device to download and install the application for delivery services (at 1.7)). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the user interface virtualization for providing a user with access to one computing device as taught by Beveridge, to the instant access server taught by Naiga, to have achieved a system and method for providing access to a remote desktop having one style of user interface to a client device having a different style of user interface.

With regard to claim 2, the limitations are addressed above and Beveridge teaches wherein the instructions, when executed by the at least one processor ([0064] microprocessor system; [claim 17] a processor), cause the at least one computing device to at least: 
 	receive the application launch policy from a management service ([0037] UIV client 202 may generate native GUI elements (e.g., application launch-pad widgets) configured to display commonly-used applications at the top or other prominent location of the GUI element; [0041] Such locally cached copies may have an expiration at which point the VDI host agent 200 may request more recent copies from UIV profile server 142, either proactively, or at some other time such as user login to Windows or at the point of application launch).

With regard to claim 3, the limitations are addressed above and Beveridge teaches wherein the application launch is intercepted using an application launch agent installed on: the client device ([0026] a user's mouse click on an application menu may be intercepted by UIV agent 204 using OS level rendering function interception techniques and the resulting menu contents displayed instead on client device 108 using UIV client 202's local rendering.  The application's native menu rendering running inside VM157 is `spoofed` such that menu contents are not actually displayed inside the OS 206.  Such application `spoofing` avoids unnecessary remote display traffic and aids in de-cluttering the resulting display on Client Device 108; [0028] In addition to VDI data 212 transmitted between VDI client 110 and VDI host agent 200, UIV agent 204 executing on VM 157 is configured to transmit UI metadata 220 to UIV client 202 on client device 108.  UI metadata 220 includes information provided by interface interaction API 208 and other interception techniques controlled by UIV agent 204 that are descriptive of one or more UI elements of the user desktop on VM 157), a RDSH desktop server, or a VDI desktop server ([0026] Such "recalculation" functionality may be useful to insure injection of user input even when something goes wrong and an application's state is not what VDI client 110 expects at the point where a proxied action is sent to desktop-side UIV agent 204.  In one embodiment, UIV agent 204 is configured to intercept rendering of UI elements; [0028] In addition to VDI data 212 transmitted between VDI client 110 and VDI host agent 200, UIV agent 204 executing on VM 157 is configured to transmit UI metadata 220 to UIV client 202 on client device 108.  UI metadata 220 includes information provided by interface interaction API 208 and other interception techniques controlled by UIV agent 204 that are descriptive of one or more UI elements of the user desktop on VM 157).

With regard to claim 4, the limitations are addressed above and Beveridge teaches wherein the application is accessed based on:
 	a local instance of the application installed on the client device ([0017] VDI clients provides an interface for the users to access their desktops, which may be running in one of virtual machines 157 or blade server (not shown) in a data center that is remote from the users' location.  The term "desktop" may refer to the instance of an interactive operating environment provided by a computer operating system and software applications), 
 	a remote desktop session hast (RDSH) instance of the application installed on a RDSH desktop server ([abstract] An agent running on the remote desktop may use an interface interaction API or software framework to programmatically manipulate the user interface of the remote desktop; [0003] the client device may run desktop remoting client software and hardware that uses a remote desktop protocol, such as Remote Desktop Protocol (RDP), Virtual Network Computing (VNC), or Personal Computer over Internet Protocol (PCoIP), to access a desktop remotely.  The desktop remoting client software displays an image of a graphical user interface generated by the operating system and applications running at the server computing system, e.g., in a virtual machine; [0007] a remote desktop of a server device having a guest operating system by performing the steps of launching an application in the remote desktop of the server device), 
 	a virtual desktop infrastructure (VDJ) instance of the application installed on a VDI desktop server ([0009] FIG. 1 illustrates components of a virtual desktop infrastructure (VDI) System; [0014] A virtual desktop infrastructure (VDI) uses an application programming interface (API) configured to programmatically manipulate and activate graphical user interface (GUI) elements of the server-side desktop to bridge the difference in user interface schemes between the touch screen client system (e.g., tablet computer, smart phone) and server-side desktop; [0017] FIG. 1 illustrates components of a VDI system 100 in which one or more embodiments of the present invention may be implemented.  In VDI system 100, VDI client software programs (also referred to as "VDI clients" for short), e.g., VDI client 110, run on operating systems of local computing devices, e.g., client device 108 on top of an operating system (OS) 111.  VDI clients provides an interface for the users to access their desktops, which may be running in one of virtual machines 157 or blade server (not shown) in a data center that is remote from the users' location), 
 	a web application instance of the application installed on a web application, or 
 	a thin-wrapped executable application on a mountable volume.

With regard to claim 5, the limitations are addressed above and Beveridge teaches wherein the instructions, when executed by the at least one processor ([0064] microprocessor system; [claim 17] a processor), cause the at least one computing device to at least: 
 	generate a user interface that includes a list of application access types ([0028] Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets; [0044] At step 414, in response to receiving a request for UI metadata, VDI host agent 200 generates UI metadata 220 corresponding to one or more UI elements of application 210 using an API call to interface interaction API 208 and based on UIV profile 144.  For example, VDI host agent 200 may obtain a hierarchical menu structure having a list of menus, sub-menus, and menu items of the launched application 210; [0052] According to one embodiment, VDI client 110 improves latency and responsiveness for UI elements that require multiple user interactions, such as scrolling through items in a drop-down list, or navigating menus and sub-menus; [0058] For example, UIV client 202 may use UI metadata 220 derived from a conventional drop-down list of font names on remote desktop 250 to generate a native GUI element that appears like a large wheel of font names that spins in response to swipe gestures) and a user interface element that enables a user confirmation of the application access type (Figs. 2-3; [0032] UIV client 202 is configured to construct a "native" UI element or widget (e.g., "touch-and-gesture"-style GUI element 262) having the same functionality and information as a corresponding UI element or widget (e.g., "point-and-click"-style UI element 254) on the remote desktop based on UI metadata 220 received from UIV agent 204; [0060] According to one embodiment, UIV client 202 may generate and display a native wizard GUI element based on UIV profile 144 associated with an application having custom wizards and dialog boxes.  For example, a presentation application may have an Insert Chart dialog that contains a large number of options and types), wherein the user confirmation is detected based on an activation of the user interface element (Figs. 2-3; [0032] UIV client 202 is configured to construct a "native" UI element or widget (e.g., "touch-and-gesture"-style GUI element 262) having the same functionality and information as a corresponding UI element or widget (e.g., "point-and-click"-style UI element 254) on the remote desktop based on UI metadata 220 received from UIV agent 204; [0034] UIV client 202 may instruct VDI client 110 to generate native GUI elements 262 using one or more of the client-side hooks.  For example, VDI client 110 may include a hook that generates a native callout GUI element containing launch icons, menu options, and/or common guest operating system functions and optimized for the form factor and touch-screen ergonomics of client device 108).

With regard to claim 7, the limitations are addressed above and Beveridge teaches wherein the plurality of application access types are provided using a plurality of separately stored instances that are delivered in different ways ([0032] Native GUI elements 262 generated by UIV client 202 may be configured to be "touch-friendly" and different than corresponding UI elements of desktop, such as having differences in size, shape, color, style, manner of interaction, animation, and interactive behavior; [0037] In some embodiments, UIV client 202 is configured to track usage patterns and generate usage data related to the user's interactions with the native GUI elements. It has been determined that users use different applications and documents on their touchscreen devices than on their desktops).

With regard to claim 8, the medium claim corresponds to the system claim 1, respectfully, and therefore is rejected with the same rationale.

With regard to claim 9, the medium claim corresponds to the system claim 2, respectfully, and therefore is rejected with the same rationale.

With regard to claim 10, the medium claim corresponds to the system claim 3, respectfully, and therefore is rejected with the same rationale.

With regard to claim 11, the medium claim corresponds to the system claim 4, respectfully, and therefore is rejected with the same rationale.

With regard to claim 12, the medium claim corresponds to the system claim 5, respectfully, and therefore is rejected with the same rationale.

With regard to claim 14, the medium claim corresponds to the system claim 7, respectfully, and therefore is rejected with the same rationale.

With regard to claim 15, the method claim corresponds to the system claim 1, respectfully, and therefore is rejected with the same rationale.

With regard to claim 16, the method claim corresponds to the system claim 3, respectfully, and therefore is rejected with the same rationale.

With regard to claim 17, the method claim corresponds to the system claim 4, respectfully, and therefore is rejected with the same rationale.

With regard to claim 19, the method claim corresponds to the system claim 5, respectfully, and therefore is rejected with the same rationale.





 	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (U.S. 2013/0290858) in view of Naiga et al. (U.S. 2017/0094057) and further in view of Haynes et al. (U.S. 2014/0109209).
With regard to claim 6, the limitations are addressed above and Beveridge teaches wherein the instructions, when executed by the at least one processor ([0064] microprocessor system; [claim 17] a processor), cause the at least one computing device to at least: 
 	monitor updated device parameters during access of the application based on the application access type ([0049] At step 405, VDI client 110 detects an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements.  In response to detecting an input, VDI client 110 processes the input at step 406.  In the example of a hierarchical menu structure, the input may be of a type that causes menu items of a lower level to be displayed or may be a final selection; [0056] The native drawing aid GUI element may receive an indication that the user has finalized shape size and placement, and generates a UI input event specifying a type, position, and size of the inserted shape), wherein the application access type is a first application access type ([0006] providing access to a graphical user interface (GUI) of a server device having a guest operating system executing therein.  The method includes launching an application in the remote desktop of the server device, wherein the application includes one or more elements of a graphical user interface (GUI) and retrieving a user interface virtualization profile associated with the 
application); 
 	analyze the updated device parameters based on an access modification threshold specified by the application launch policy ([0049] At step 405, VDI client 110 detects an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements.  In response to detecting an input, VDI client 110 processes the input at step 406.  In the example of a hierarchical menu structure, the input may be of a type that causes menu items of a lower level to be displayed or may be a final selection; [0056] The native drawing aid GUI element may receive an indication that the user has finalized shape size and placement, and generates a UI input event specifying a type, position, and size of the inserted shape). However, Beveridge does not specifically teach:
- 	to identify a second application access type for the application; 
- 	access the application based on the second application access type
Haynes teaches a device configured to receive an authentication credential from a user device [abstract]. Haynes also teaches a method to identify a second application access type for the application ([abstract] a first application for establishing a tunnel that permits the user device to access a second application using an Internet protocol multimedia subsystem (IMS) network architecture) and access the application based on the second application access type ([abstract] access a second application using an Internet protocol multimedia subsystem (IMS) network architecture…transferring the IMS traffic permits the user device to access the second application). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the user interface virtualization for providing a user with access to one computing device as taught by Beveridge and the instant access server taught by Naiga, to have a device with a first application and a second application using an Internet protocol multimedia subsystem network architecture as taught by Haynes, to have achieved a system and method for providing access to a remote desktop having one style of user interface to a client device having a different style of user interface.

With regard to claim 13, the medium claim corresponds to the system claim 6, respectfully, and therefore is rejected with the same rationale.

With regard to claim 20, the method claim corresponds to the system claim 6, respectfully, and therefore is rejected with the same rationale.





 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (U.S. 2013/0290858) in view of Naiga et al. (U.S. 2017/0094057) and further in view of Deshpande et al. (U.S. 2005/0283441).
With regard to claim 18, the limitations are addressed above and Beveridge teaches further comprising: 
 	usage of a network environment of the client device ([0037] In some embodiments, UIV client 202 is configured to track usage patterns and generate usage data related to the user's interactions with the native GUI elements. It has been determined that users use different applications and documents on their touchscreen devices than on their desktops; [0038] In one embodiment, UIV client 202 may collect UIV-related usage data and transmit the UIV-related usage data to UIV agent 204 which may store the usage data in an account associated with the user (e.g., a user's Windows profile).  UIV agent 204 may activate that usage data during a next UIV-enhanced remote desktop session using client device 108);
 	periodically detecting at least one dynamic parameter ([0051] UIV agent 204 may use interface interaction API 208 to indicate, for a given UI element, element activation, element selection, spatial navigation, logical navigation, alerts, focus changes, and other property value changes), wherein the at least one dynamic parameter changes based on usage of the client device and usage of the network environment of the client device ([0035] UI input events 230 may indicate a selection of, activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250.  In other embodiments, UI input events 230 may indicate execution or invocation of an operation or option corresponding to a UI element at remote desktop 250; [0051] events or parameters for interface interaction API 208 (e.g., according to UIV profile 144) to indicate application state or property values of one or more UI elements have been changed.  By way of example, UIV agent 204 may use interface interaction API 208 to indicate, for a given UI element, element activation, element selection, spatial navigation, logical navigation, alerts, focus changes, and other property value changes). However, Beveridge does not specifically teach: 
- 	identifying at least one static parameter of the client device, wherein the at least one static parameter is not subject to change based on usage of the client device
Deshpande teaches an efficient policy change management for virtual networks [abstract]. Deshpande also teaches identifying at least one static parameter of the client device ([0019] in the first stage, the policy data may be efficiently organized at the time of download.  This may include creating hash tables, taking into consideration all the static parameters for any VPN policy/rule), wherein the at least one static parameter is not subject to change based on usage of the client device ([0019] In the second stage, changes in IPSEC properties may be identified, and the unchanged configuration 
may be restored…whenever a new policy is downloaded into the new bank, then a new hash table is created for the new policy getting downloaded, but for each of the new policy rules the same hash is used to search for any matching entries in the old policy bank.  If a perfect matching entry is found, it indicates that there is no change for this security association and all the dynamic data (for active Phase 1 and Phase 2) associated to this rule needs to be maintained or retained). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the user interface virtualization for providing a user with access to one computing device as taught by Beveridge and the instant access server taught by Naiga, to have added the static parameter modifications as taught by Deshpande, to have achieved a system and method for providing access to a remote desktop having one style of user interface to a client device having a different style of user interface.



Response to Arguments
 	Applicant's arguments filed 07-21-2022 have been fully considered but they are not persuasive. Applicant argues that the Beveridge reference does not teach “map, by the launch agent at the launch time, the at least one device parameter to an application access type of a plurality of applications access types”.

 	Applicant’s arguments have been considered but are moot in view of the new ground of rejection being used. The Naiga reference is used the current rejection as it teaches a system for providing a user device to automatically access a web service such as by downloading a mobile application or accessing a web page designed to provide the web service. Naiga also teaches providing instant access to diverse web services ([0005]; [0014] instant access server may cause the user device to download and install a mobile application for requesting a prescription…). 
 	Applicant supports his arguments by mentioning that the references cited seem to lack “map, by the launch agent at the launch time, the at least one device parameter to an application access type of a plurality of applications access type”. However, Examiner relies upon the Beveridge reference to teach such instances. Beveridge teaches a user interface virtualization which provides a user with access to one computing device from another computing device, as well as an agent running on the remote desktop that uses an interface API to manipulate the user interface of the remote desktop [abstract]. Beveridge also teaches a graphical element of mapping iconic and widget images to pre-existing images in a UIV client device [0045]. Furthermore, the request for the UI metadata may be mapped to a call to a desktop-side hook of VDI host agent 200 such that a UI metadata may describe the application’s menu bar by querying interface interaction API for that particular name ([0044]; [0051]). Beveridge also teaches that the at least one device parameter to an application access type of a plurality of application access types according to the application launch policy ([0044] The request for UI metadata may be mapped to a call to a desktop-side hook of VDI host agent 200 according to UIV profile 144 retrieved at step 411.  For example, a UIV profile 144 associated with the launched application 210 may specify a particular name of the menu bar as assigned in the application's code by a developer such that UI metadata describing the application's menu bar may be retrieved by querying interface interaction API 208 for that particular name; [0051] UIV profile 144 associated with the application may be used to map a UIV input event to one or more desktop-side hooks), wherein the plurality of application access refer to different ways to deliver the application ([0018] Domain controller 135 and connection broker 137 may run on separate servers or in separate virtual machines running on the same server or different servers; [0067] structures and functionality presented as separate components in exemplary configurations may be implemented as a combined structure or component.  Similarly, structures and functionality presented as a single component may be implemented as separate components). Beveridge also teaches that the system can launch ([0039] FIG. 4 illustrates a flow diagram for generating and updating a GUI for an application that has been launched in a remote desktop and is to be displayed at a VDI client) and access the application using the application access type that is identified by the launch agent at launch time ([0049] At step 405, VDI client 110 detects an input (e.g., a touch screen input) made by the user through the GUI onto the native GUI elements.  In response to detecting an input, VDI client 110 processes the input at step 406.  In the example of a hierarchical menu structure, the input may be of a type that causes menu items of a lower level to be displayed or may be a final selection; [0056] The native drawing aid GUI element may receive an indication that the user has finalized shape size and placement, and generates a UI input event specifying a type, position, and size of the inserted shape). As such, the rejection using the Beveridge reference in view of the Naiga reference holds.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171